Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 23, 1991, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
In the absence of any showing that defendants had caused or created the condition complained of (Kelly v City of New York, 172 AD2d 350) the complaint was properly dismissed for plaintiff’s failure to demonstrate compliance with the prior written notice requirement of Administrative Code of the City of New York § 7-201 (c) (2). Concur — Murphy, P. J., Carro, Ellerin, Asch and Smith, JJ.